Title: From James Madison to James Monroe, 8 [September] 1812
From: Madison, James
To: Monroe, James



private
Dear Sir
Montpellier Aug. [September] 8. 1812
I have recd. yours of the 6th. I am sorry to find that Pike confides so little in our prospects. From a letter of Genl. Dearborn to the Secy. of War, it appears that the force at his disposal is more scanty than was hoped. I am not sure whether his immediate plan is to take advantage of the detachments of the B. force from Montreal, by directing his principal operations towards that place, or to draw away the force from above, in order to strike at that at Niagara. Whatever the purpose may be, I perceive no foundation for sanguine hopes, of a success in either quarter that will heal the wound which Hull has given to the Campaign. It becomes the more necessary, to avail ourselves of the western spirit in order to recover if possible what he has lost, and even to accomplish what he might have gained. As men in abundance are already in motion, or awaiting orders, nothing is necessary but to give them a head that will inspire confidence, concentrate their force, and direct the application of it. I am not without hopes that in some way or other this critical service may proceed from you. If neither a regular commission, nor a brevet can arm you with the regular authority, it will only remain to substitute the expedient already suggested, unless it be practicable to cover your services with a Volunteer Commission under the Act of Feby. My impression has been & still is that the enrollment of the Volunteers is to precede the appt. of the officers. But a blank commission of Majr. Genl. might be carried in your Pocket; & it being understood that you were to command such a force, it wd. both promote the enrollment; and in case of failure, give the better gloss to your junction with the army, and guiding its councils if not commanding its operations. Should you go in any capacity, the Secretary of war will doubtless co-operate on your preparatory arrangements. If other than persons in military office be desireable to you, they must of course accompany you as volunteers. I hope the difficulties as to competent ordinance [sic] will have been overcome, and that provisions & all other essential supplies may by proper exertions be attainable. Should the lateness of the season be found a bar to success, great good will result from such exhibitions of zeal, of numbers, and of effort, as may demonstrate, that that was the only bar to success. It would have a most salutary effect on the savages; and abroad also; whether there be a desire in the enemy to prosecute the war, which is to be discouraged, or difficulties are to be met in the terms of peace.
Your interview with Onis will, I see, be fruitless. It is clear that he has no powers now, if he ever had, and improbable that he ever had them, to cede Territory. The general terms in his commission, prove nothing. He wd. have sent his instructions along with it, or extracts at least, if his advances had been supported by them. His object is to bring himself into importance, & to gain time. The Spanish anxiety to prevent extremities is seen, in the neutrality avowed at the Havanna. I observe in the intercepted letters of the Govr. at St. Augustine, that he has deliberately employed Indian hostilities agst. us. This will justify his expulsion; if nothing else wd. do it; and the reason seems to be the same as to Mobille & Pensicola. I think it wd. not be amiss, to let Onis know that we have discovered these hostile proceedings on the part of the Spaniards.
If Castlereah was sincere & the ⟨weight⟩ of the Cabinet, in saying to Mr. Russel, that a declaration of war here, without our knowledge of the repeal of the O. in C. would not shut the door to adjustment, we may momently expect interesting communications on the subject. If certain passages in R’s letters which are not be [sic] used officially, could like one from a former letter, go anonymously to the public, they wd. be seasonable & useful.
Before I recd. your last, I had made up my mind to return to Washington. I expect to be there in very few days. My next will fix the time. Affece. respects
James Madison
